It is a fact that appellant was found in the admitted possession of a number of bottles of beer, all of which bore the state stamp showing the Alabama alcoholic beverage tax had been paid on same, in Lauderdale, which is one of the "dry" counties of the State as defined by section 51 of the "Alabama Beverage Control Act," Gen. Acts Ala.Ex.Sess. 1936-37, pp. 40, 81; and that this possession was subsequent to the date of passage of the said act.
It is a further fact that this beer was found stored in a room which the jury were authorized under the evidence to find was "not used exclusively for a dwelling" — thus, according to the provisions of Code 1928, § 4685, not repealed, that we can see, by the aforeherein cited Alabama Beverage Control Act — constituting "prima facie evidence" that same was "kept for sale," or "with intent to sell the same."
The Attorney General asks that we affirm, in some way, the judgment of conviction because of this latter fact. But we prefer to affirm it, and do, upon the authority of our decision and opinion in the case of Welder Williams v. State,179 So. 915.1
Affirmed.
1 Ante, p. 72.